DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. 
Specification
The disclosure is objected to because of the following informalities: drawing speeds with the units “metre per second” should be “metre per minute”.  This is based on the interview dated Nov. 4, 2022.    
A statement one the record indicating the drawing speed units is a typographical error and an Appropriate correction is required in the specification.  
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “sealing felt device”.  Applicant has antecedent basis for “a sealing felt”, but does not have antecedent basis for “a sealing felt device”.

Claim Objections
Claim 1 is objected to because of the following informalities:  typographical error in for the drawing speed in line 18.  The units of the drawing speed should be “metre per minute”.  ”.  This is based on the interview dated Nov. 4, 2022.  The Examiner will examine the claims with the drawing speed range of about 2500 meters per minute to 3500 meters per minute.
Claim 1 is objected to because of the following informalities:  grammatical error in claim 1, line 14, “input of plurality of gases” should be “input of a plurality of gases”.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  grammatical error in lines 7-8 “input of plurality of gases” should “input of a plurality of gases”.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  typographical error in line 2 of claim 8, please remove the extra “,”.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  typographical error in line 3 of claim 12, “prof testing” should be “proof testing”.  Appropriate correction is required.
Claim Interpretation
Based on the interview dated Nov. 4, 2022, the Examiner is examining claim 1 with a drawing speed range of about 2500 meters per min to 3500 meters per min.  
In claim 1, the Examiner interprets “a glass preform” as the material worked upon in the apparatus, and therefore, a glass preform is not required in the claim.  Applicant recites the glass preform diameter, the Examiner interprets this limitation directed towards the size of the opening of the hollow cylindrical structure.  
In claim 8, the Examiner interprets “positioned on top of an optical fibre draw furnace, wherein the sealing felt is positioned at a pre-defined distance above the optical fibre draw furnace” as intended use of the sealing felt device, and therefore, an optical fibre draw furnace is not required in claim 8.
In claim 11, the Examiner interprets the glass preform as the material worked upon by the apparatus, and is therefore not required in the claim.
In claim 12, the Examiner interprets “the optical fibre draw furnace” is not required in the claim.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the pre-defined distance" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  Please clarify the “pre-defined” distance in claim 1.  Based on claim 8, it appears a pre-defined distance is a distance above the optical fiber draw furnace where the sealing felt is positioned, please provide antecedent basis for “the pre-defined distance in the wherein statement in claim 1.
Claim 1 recites the second opening facilitates in avoiding deterioration of the optical fibre draw furnace.  It is unclear to the Examiner how an opening can function to facilitate avoiding deterioration of the optical fiber draw furnace, please clarify the structure of the second opening that facilitates avoiding deterioration of the optical fiber draw furnace.  In the specification, PGPUB [0053], this appears to be a result of input of gas not the actual opening.  
Claim 1 recites “wherein the position of the sealing felt in the optical fibre draw preform facilitates in improving properties of the glass preform”, this statement is indefinite, as it is unclear to the Examiner what the metes and bounds of “improving properties” of the material worked upon.  
The term “standard optical fibre draw furnace” in claims 2 and 10 is a relative term which renders the claim indefinite. The term “standard” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.   Please define a “standard optical fibre draw furnace”.  Further, since the term a standard optical fiber draw furnace is indefinite, it is also unclear the scope of “the sealing felt is retrofitted. . .without additional adjustments” in claims 2 and 10.
Claim 3 recites the limitation "the pre-defined distance" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  As stated above, there is also lack of antecedent basis for the pre-defined distance in claim 1.  Additionally, the range of the pre-defined distance claimed in claim 3 in a range of 10 cm to 20m above the optical fiber draw furnace has values outside the range of the pre-defined distance claimed in claim 1 of about 14-20 cm above the optical fiber draw furnace.  Therefore, the claim is indefinite.  
Claim 8 recites the limitation "the glass preform" in lines 4 and 5.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner interprets “the glass preform” in line 4 should be “a glass preform”, which will provide antecedent basis for “the glass preform” in line 5.
In claim 9, Applicant recites a pre-defined distance relative to the optical fibre draw furnace.  However, the Examiner has interpreted the optical fibre draw furnace as not required in the claim.  Therefore, the pre-defined distance is interpreted as intended use.  
Regarding claim 12, as stated in the claim interpretation section above, the Examiner interprets “the optical fibre draw furnace” is not required in the claim, it is unclear to the Examiner how the intended use of the optical fibre draw furnace, specifically facilitates in reduction of scrap, wherein the scrap comprising at least one of optical rejection, draw rejection, and proof testing rejection further limits the sealing device.  Therefore, claim 12 is also rejected under 35 U.S.C. 112(d).
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  As stated in the claim interpretation section above, the Examiner interprets the optical fibre draw furnace is not required in the claim, and it appears the limitations are drawn towards the optical fibre draw furnace, and these limitations do not appear to limit the sealing felt device.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okazaki et al. (US 2016/0002090 – hereinafter Okazaki) in view of Zhang (CN109133593A) and Pathak et al. (US 2007/02837722).  
For the Zhang reference, the Examiner is referencing pages of the attached machine translation of CN109133593A.  
Regarding claims 1, 5, and 7, Okazaki (Figs. 1, 2A, 2B, 3A-3C and [0035], [0042]) discloses an optical fiber draw furnace comprising a hollow cylindrical structure (“furnace core tube 14”) comprising a glass preform positioned inside the hollow cylindrical structure.  Okazaki discloses one or more heating elements (“heater 15”) situated at a periphery of the hollow cylindrical structure and ([0032]) discloses the glass preform is heated and the glass preform is melted at the lower end.  
Okazaki (Figs. 1, 2A, 2B, 3A-3C and [0031], [0035], [0042]) further discloses a sealing felt (“second seal part”) positioned at a pre-defined distance on top of the optical fiber draw furnace (claimed in claim 7) and the sealing felt comprises a first opening utilized to hold (i.e. enclose) the glass preform and the first opening allows the glass preform to be inserted in the optical fiber draw furnace.  Okazaki ([0031] and [0038]) further discloses a second opening (“gas supply port 18a”) for supplying inert gas to the inside of the furnace.  Okazaki ([0067] and Table I) further discloses a mixture of Ar and He as acceptable sealing gases.  Based on the disclosure of the sealing gas as Ar and He, it would be obvious to a person having ordinary skill in the art, the gas supply port 18a as supplying Ar and He sealing gases which provides for the second opening facilitates input of a plurality of gases, such as Ar and He (claimed in claim 5) inside the optical fiber draw furnace.  Okazaki fails to specifically state the second opening facilitates in avoiding deterioration of the optical fiber draw furnace.  However, Pathak discloses sealing created by felt avoids entry of atmospheric gases in the core tube 15 of the furnace chamber 2 and hence avoids exposure of the preform, fiber, and heating elements to atmospheric gases, meaning thereby avoids oxidation of heating elements and contamination of the preform and fiber produced therefrom, and hence avoid increase in attenuation loss and deterioration of strength of fiber being drawn from the preform .  Therefore, based on the additional teachings of Pathak and disclosure of Okazaki, it would be obvious to a person having ordinary skill in the art, the sealing felt of Okazaki also provides for avoiding entry of atmospheric gases to the furnace core tube, and therefore, also avoids exposure of heating elements and contamination of the fiber and preform to additional atmospheric gases and thereby avoids oxidation/deterioration of the optical fiber furnace.  
Okazaki fails to disclose the optical fiber draw furnace supports high speed drawing of the glass preform at drawing speeds in the range of about 2500 meters per minute to 3500 meters per minute.  However, Zhang (pg. 3 and Figures) discloses an optical fiber drawing furnace having a felt sealing ring and (pg. 1) further discloses to reduce production cost drawing speeds of 3000 m/min versus a drawing speed of 1000 m/min and (pg. 4) discloses an additional drawing speed of 2500 m/min.  Based on the additional teachings of Zhang, it would be obvious to a person having ordinary skill in the art to provide for an optical fiber draw furnace of Okazaki to be designed to support drawing speeds of 2500 m/min or 3000 m/min to reduce production costs.  
Okazaki fails to disclose “position of the sealing felt in the optical fiber draw preform facilitates in improving properties of the glass preform”.  However, Pathak discloses sealing created by felt avoids entry of atmospheric gases in the core tube 15 of the furnace chamber 2 and hence avoids exposure of the preform, fiber, and heating elements to atmospheric gases, meaning thereby avoids oxidation of heating elements and contamination of the preform and fiber produced therefrom, and hence avoid increase in attenuation loss and deterioration of strength of fiber being drawn from the preform .  Therefore, based on the additional teachings of Pathak and disclosure of Okazaki, it would be obvious to a person having ordinary skill in the art, the sealing felt of Okazaki also provides for avoiding entry of atmospheric gases to the furnace core tube, and therefore, also avoids exposure of heating elements and contamination of the fiber and preform to additional atmospheric gases and thereby facilitates in improving properties of the glass preform by the avoidance of contamination of the preform.  
Regarding claim 2, Okazaki (Figs. 1, 2A, 2B, 3A-3C) discloses the sealing mechanism with the first seal part 17 and the second seal part 18 are positioned on top of the optical fiber draw furnace.  Based on the positioning on top of the optical fiber draw furnace, it would be obvious to a person having ordinary skill in the art, the sealing felt is retrofitted on a standard optical fiber draw furnace without additional adjustments to the optical fiber draw furnace.  
Regarding claims 3, in addition to the rejection of claim 1 above, Okazaki discloses a chamber 19 formed by a separation distance D between the first seal part, which is on top of the optical fiber furnace, and the sealing felt (“second seal part 18”) as a set design value and is positioned above the optical fiber drawing furnace.  Okazaki fails to discloses details of the separation distance, which approximates a pre-defined distance, such as the pre-defined distance above the optical fiber draw furnace is in a range of 10 cm to 20 cm above the optical fiber draw furnace.  However, Zhang discloses a similar chamber formed by buffer tube 12 with graphite rings 1 (0.2 to 1 mm) and a sealing felt 2.  Zhang discloses the buffer tube has a height ranging from 60 mm to 2200 mm (6 cm to 220 cm).  Based on the teachings of the height of the buffer tube of Zhang, which is similar to chamber 19 of Okazaki, it would be obvious to a person having ordinary skill in the art, to provide for a pre-defined distance of the sealing felt of Okazaki at approximately 6 cm to 220 cm above the optical fiber draw furnace, which encompasses the claimed range of 10 cm to 20 cm.  
	Regarding claim 6, as discussed in the rejection of claim 1 above, ”, Okazaki (abstract and [0023]) discloses the seal mechanism including the sealing felt reduces variations in pressure in the furnace and (Table 1) improves variations in glass fiber diameter drawing from the glass preform.  Additionally discussed in the rejection of claim 1, Pathak discloses sealing created by felt avoids entry of atmospheric gases in the core tube 15 of the furnace chamber 2 and hence avoids exposure of the preform, fiber, and heating elements to atmospheric gases, meaning thereby avoids oxidation of heating elements and contamination of the preform and fiber produced therefrom, and hence avoid increase in attenuation loss and deterioration of strength of fiber being drawn from the preform .  Therefore, based on the additional teachings of Pathak and disclosure of Okazaki, it would be obvious to a person having ordinary skill in the art, the sealing felt of Okazaki also provides for avoiding entry of atmospheric gases to the furnace core tube, and therefore, also avoids exposure of heating elements and contamination of the fiber and preform to additional atmospheric gases and thereby facilitates in improving properties of the glass preform by the avoidance of contamination of the preform.  Based on the improvement by the sealing in the apparatus of Okazaki of the glass fiber diameter variation during draw and/or the teachings by Pathak where contamination in the fiber and preform avoids an increase in attenuation loss and deterioration of strength, it would be obvious to a person having ordinary skill in the art, the sealing felt in the optical fiber draw furnace of Okazaki provides for facilitating reduction in scrap for optical rejection, draw rejection, and/or proof testing rejection due to a reduction in contamination in the fiber and preform.  
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okazaki et al. (US 2016/0002090 – hereinafter Okazaki) in view of Zhang (CN109133593A) as applied to claim 1 above, and further in view of Haruna (US 2015/0027170).  
	Regarding claim 4, Applicant claims a diameter of the material worked upon.  The Examiner interprets this limitation as a size limitation.  Okazaki fails to disclose details of the glass preform diameter, such as the claimed diameter ranging of about 100 mm to 150 mm.  However, Haruna ([0031] and Fig. 3) discloses drawing of optical fibers where optical fiber preforms preferably have diameters ranging from 90 mm to 150 mm.  Based on the teachings of the range of prior art optical fiber preform diameters by Haruna, it would be obvious to a person having ordinary skill in the art to provide for a sealing felt and optical fiber draw furnace that supports glass preforms having a diameter ranging from 90 mm to 150 mm, which overlaps Applicant’s claimed range of about 100 mm to 150 mm.  
	Claim(s) 8-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okazaki et al. (US 2016/0002090 – hereinafter Okazaki) in view of Pathak et al. (US 2007/02837722).
Regarding claim 8, Okazaki (Figs. 1, 2A, 2B, 3A-3C and [0035], [0042]) discloses an optical fiber draw furnace comprising a hollow cylindrical structure (“furnace core tube 14”) comprising a glass preform positioned inside the hollow cylindrical structure.  Okazaki (Figs. 1, 2A, 2B, 3A-3C and [0031], [0035], [0042]) further discloses a sealing felt (“second seal part”) positioned on top of the optical fiber draw furnace at a pre-defined distance above the optical fiber draw furnace and the sealing felt comprises a first opening utilized to hold (i.e. enclose) the glass preform and the first opening allows the glass preform to be inserted in the optical fiber draw furnace.  Okazaki ([0031] and [0038]) further discloses a second opening (“gas supply port 18a”) for supplying inert gas to the inside of the furnace.  Okazaki ([0067] and Table I) further discloses a mixture of Ar and He as acceptable sealing gases.  Based on the disclosure of the sealing gas as Ar and He sealing gases, it would be obvious to a person having ordinary skill in the art, the gas supply port 18a as supplying Ar and He sealing gases which provides for the second opening facilitates input of a plurality of gases, such as Ar and He (claimed in claim 5) inside the optical fiber draw furnace.  
Okazaki fails to disclose the second opening facilitates in avoiding deterioration of the optical fiber draw furnace.  However, Pathak discloses sealing created by felt avoids entry of atmospheric gases in the core tube 15 of the furnace chamber 2 and hence avoids exposure of the preform, fiber, and heating elements to atmospheric gases, meaning thereby avoids oxidation of heating elements and contamination of the preform and fiber produced therefrom, and hence avoid increase in attenuation loss and deterioration of strength of fiber being drawn from the preform .  Therefore, based on the additional teachings of Pathak and disclosure of Okazaki, it would be obvious to a person having ordinary skill in the art, the sealing felt of Okazaki also provides for avoiding entry of atmospheric gases to the furnace core tube, and therefore, also avoids exposure of heating elements and contamination of the fiber and preform to additional atmospheric gases and thereby avoids oxidation/deterioration of the optical fiber furnace.  
Regarding claim 9, as stated in the claim interpretation section above, Applicant recites a pre-defined distance relative to the optical fibre draw furnace.  However, the Examiner has interpreted the optical fibre draw furnace as not required in the claim.  Therefore, the pre-defined distance is interpreted as intended use, and it would be obvious to a person having ordinary skill in the art, the sealing felt of Okazaki could be placed at various distances above the furnace.  
Regarding claim 10, Okazaki (Figs. 1, 2A, 2B, 3A-3C) discloses the sealing mechanism with the first seal part 17 and the second seal part 18 are positioned on top of the optical fiber draw furnace.  Based on the positioning on top of the optical fiber draw furnace, it would be obvious to a person having ordinary skill in the art, the sealing felt is retrofitted on a standard optical fiber draw furnace without additional adjustments to the optical fiber draw furnace.
Regarding claim 12, as stated in the claim interpretation section above, Applicant recites a reduction in scrap relative to the optical fibre draw furnace.  However, the Examiner has interpreted the optical fibre draw furnace as not required in the claim.  Therefore, the reduction in scrap and the optical fiber draw furnace is interpreted as intended use, and it would be obvious to a person having ordinary skill in the art, the sealing felt of Okazaki could be placed above an optical fiber draw furnace and could reduce scrap, as claimed.  
Alternatively, as discussed in the rejection of claim 1 above, ”, Okazaki (abstract and [0023]) discloses the seal mechanism including the sealing felt reduces variations in pressure in the furnace and (Table 1) improves variations in glass fiber diameter drawing from the glass preform.  Based on the improvement in glass fiber diameter variation during draw, it would be obvious to a person having ordinary skill in the art, this provides for the optical fiber draw furnace facilitates reduction in scrap for optical rejection, draw rejection, and/or proof testing rejection.  Additionally, discussed in the rejection of claim 1, Pathak discloses sealing created by felt avoids entry of atmospheric gases in the core tube 15 of the furnace chamber 2 and hence avoids exposure of the preform, fiber, and heating elements to atmospheric gases, meaning thereby avoids oxidation of heating elements and contamination of the preform and fiber produced therefrom, and hence avoid increase in attenuation loss and deterioration of strength of fiber being drawn from the preform .  Therefore, based on the additional teachings of Pathak and disclosure of Okazaki, it would be obvious to a person having ordinary skill in the art, the sealing felt of Okazaki also provides for avoiding entry of atmospheric gases to the furnace core tube, and therefore, also avoids exposure of heating elements and contamination of the fiber and preform to additional atmospheric gases and thereby avoids oxidation/deterioration of the optical fiber furnace.  Therefore, with the avoidance of contamination to the fiber and preform with the use of the sealing felt of Okazaki, it would be obvious to a person having ordinary skill in the art, there is a reduction in scrap with the use of the sealing felt of Okazaki in the draw furnace.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okazaki et al. (US 2016/0002090 – hereinafter Okazaki) in view of Pathak et al. (US 2007/02837722) as applied to claim 8 above, and further in view of Zhang (CN109133593A).
Regarding claim 9, in addition to the rejection of claim 8 above, Okazaki discloses a chamber 19 formed by a separation distance D between the first seal part, which is on top of the optical fiber furnace, and the sealing felt (“second seal part 18”) as a set design value and is positioned above the optical fiber drawing furnace.  Okazaki fails to discloses details of the separation distance, which approximates a pre-defined distance, such as the pre-defined distance above the optical fiber draw furnace (claimed in claim 7).    However, Zhang discloses a similar chamber formed by buffer tube 12 with graphite rings 1 (0.2 to 1 mm) and a sealing felt 2.  Zhang discloses the buffer tube has a height ranging from 60 mm to 2200 mm (6 cm to 220 cm).  Based on the teachings of the height of the buffer tube of Zhang, which is similar to chamber 19 of Okazaki, it would be obvious to a person having ordinary skill in the art to provide for a pre-defined distance of the sealing felt of Okazaki at approximately 6 cm to 220 cm above the optical fiber draw furnace.  
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okazaki et al. (US 2016/0002090 – hereinafter Okazaki) in view of Pathak et al. (US 2007/02837722) as applied to claim 8 above, and further in view of Haruna (US 2015/0027170).
Regarding claim 11, Applicant claims a diameter of the material worked upon.  The Examiner interprets this limitation as a size limitation.  Okazaki fails to disclose details of the glass preform diameter, such as the claimed diameter ranging of about 100 mm to 150 mm.  However, Haruna ([0031] and Fig. 3) discloses drawing of optical fibers where optical fiber preforms preferably have diameters ranging from 90 mm to 150 mm.  Based on the teachings of prior art optical fiber preform diameters by Haruna, it would be obvious to a person having ordinary skill in the art to provide for a sealing felt and optical fiber draw furnace that supports glass preforms having a diameter ranging from 90 mm to 150 mm, which overlaps Applicant’s claimed range of about 100 mm to 150 mm.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623. The examiner can normally be reached M-F: EST 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L HERRING/               Primary Examiner, Art Unit 1741